Case 17-12560-BLS Doc 4522 Filed 08/25/20 Page1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

) Chapter 1]

)
WOODBRIDGE GROUP OF COMPANIES, LLC, ) Case No. 17-12560 (BLS)

etal,

Debtors.

)
} (Joint Administered)

)

 

 

Debtor Name and Case
Number:

 

Woodbridge Mortgage Investment Fund ff, LLC; Case No. 17-12772

 

Claim Number:

4831

Date Claim Filed: ay 23, 2018

 

 

Scheduled ID Number (if any):

1042208

 

Creditor Name and Address:

Thomas Cardosi, 1075 Lawton Road, Park Hills, Kentucky 41011

 

Original Amount and
Classification:

 

 

Filed:

 

 

 

$200,000; Unit Claim Scheduled:

 

Pursuant to Federal Rule of Bankruptcy Procedure 3006, I, the undersigned, am the above-
referenced creditor, or an authorized signatory for the above-referenced creditor. I hereby withdraw
the above listed Claim Number with prejudice and authorize the Clerk of the Bankruptcy Court, or
its duly appointed claims agent, Garden City Group, LLC, to reflect this withdrawal on the official

claims register for the Debtors.

VJ In addition to the foregoing, [ also withdraw the scheduled liabilities associated with the above listed.
Scheduled ID Number with prejudice and authorize the Clerk of the Bankruptcy Court, or its duly
appointed claims agent, Garden City Group, LLC, to reflect this withdrawal on the official claims register

for the Debtors.

Date: § fay JI02C

DOCS_LA:33 1956. § 948114003

By: f ft holed Girtheow
Print Name: Thomas Cardosi
Title: Creditor
Address: 1075 Lawton Road, Park Hills, KY 41011
Phone: SO? GAO Y9F7/
Email: @g.zvesitem & cur lak. Com

 
